FILED

UNITEI) STATES DISTRICT CoURT JAN 3 0 2074
FoR THE DISTRICT oF CoLUMBIA c°'°"‘~ "-S~ D'=*"¢f & B=M512 U.S. 477, 486-87 (1994).
However, the plaintiff has not shown that his conviction has been invalidated, and, therefore, he

fails to state a claim upon which relief can be granted.

Furtherrnore, it is the well settled doctrine that federal courts should not enjoin or
otherwise interfere with ongoing proceedings in the Superior Court. See Younger v. Harrz`s, 401
U.S. 37, 45 (1971) ("[T]he normal thing to do when federal courts are asked to enjoin pending
proceedings in state courts is not to issue such injunctions."); JMM Corp. v. District of
Columbia, 378 F.3d lll7, 1120-22 (D.C. Cir. 2004) (applying Younger rule to proceedings in
the District of Columbia); Bannum, Inc. v. District of Columbia, 433 F. Supp. 2d l, 3 (D.D.C.
2006) (declining to intervene to vacate a Superior Court order). This Court, therefore, cannot

dismiss any criminal charges currently pending against the plaintiff in the Superior Court.

The complaint fails to state claims upon which relief can be granted, and accordingly, the

complaint will be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(ii). An Order is issued separately.

/ A// §§  
Unit

gates District Judge

DATE: ~ [7)[ 2_¢§/‘/